
	
		III
		110th CONGRESS
		1st Session
		S. RES. 346
		IN THE SENATE OF THE UNITED STATES
		
			October 15, 2007
			Mr. Coleman (for
			 himself, Ms. Klobuchar,
			 Mr. Durbin, Mr.
			 Grassley, Mr. Harkin,
			 Mr. Brown, Mr.
			 Voinovich, Mr. Feingold,
			 Mr. Kohl, Mr.
			 Obama, Mr. Inhofe, and
			 Mr. Coburn) submitted the following
			 resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			October 25, 2007
			Reported by Mr. Leahy,
			 with an amendment and an amendment to the preamble
		
		
			October 26, 2007
			Considered, amended, and agreed to with an amendment to
			 the preamble and an amendment to the title
		
		RESOLUTION
		Expressing heartfelt sympathy for the
		  victims of the devastating thunderstorms that caused severe flooding during
		  August 2007 in the States of Illinois, Iowa, Minnesota, Ohio, Oklahoma, and
		  Wisconsin, and for other purposes.
	
	
		Whereas during August 2007, severe thunderstorms were
			 responsible for bringing as much as 18 inches of torrential rain to parts of
			 the States of Illinois, Iowa, Minnesota, Ohio, Oklahoma, and Wisconsin,
			 resulting in devastating floods;
		Whereas these storms tragically took the lives of at least
			 20 people;
		Whereas these storms injured countless other people,
			 damaged or destroyed thousands of homes, and devastated businesses and
			 institutions;
		Whereas on August 20, 2007, the Governor of Oklahoma
			 declared Blaine, Caddo, Canadian, Cleveland, Comanche, Cotton, Custer, Dewey,
			 Grady, Jefferson, Kingfisher, Kiowa, Lincoln, Logan, McClain, Muskogee,
			 Okfuskee, Oklahoma, Okmulgee, Pontotoc, Pottawatomie, Seminole, Stephens, and
			 Washita Counties, Oklahoma, to be in a state of emergency as a result of these
			 storms;
		Whereas on August 21, 2007, the Governor of Minnesota
			 declared Fillmore, Houston, Steele, Olmsted, Wabasha, and Winona Counties,
			 Minnesota, to be in a state of disaster as a result of these storms, and
			 subsequently Dodge and Jackson Counties, Minnesota, received a Federal major
			 disaster declaration as well;
		Whereas on August 20 and 21, 2007, the Governor of
			 Wisconsin declared Crawford, La Crosse, Richland, Sauk, and Vernon Counties,
			 Wisconsin, to be in a state of disaster as a result of these storms;
		Whereas on August 22, 2007, and in the days following, the
			 Governor of Iowa declared Allamakee, Appanoose, Boone, Calhoun, Cherokee,
			 Davis, Humboldt, Mahaska, Montgomery, Palo Alto, Pocahontas, Union, Van Buren,
			 Wapello, Wayne, Webster, and Winneshiek Counties, Iowa, to be in a state of
			 disaster as a result of these storms;
		Whereas on August 22, 2007, the Governor of Ohio declared
			 Allen, Crawford, Hancock, Hardin, Putnam, Richland, Seneca, Van Wert, and
			 Wyandot Counties, Ohio, to be in a state of disaster as a result of these
			 storms;
		Whereas on August 24, 2007, and in the days following, the
			 Governor of Illinois declared Cook, DeKalb, DuPage, Grundy, Lake, LaSalle,
			 Kane, Knox, McHenry, Warren, and Will Counties, Illinois, to be in a state of
			 disaster as a result of these storms;
		Whereas President Bush declared 8 counties in Minnesota, 8
			 counties in Ohio, 22 counties in Oklahoma, 14 counties in Wisconsin, 6 counties
			 in Illinois, and 14 counties in Iowa to be major disaster areas as a result of
			 these storms, and individuals and families, State and local Governments, and
			 certain private nonprofit organizations in these areas became eligible for
			 individual or public Federal disaster assistance or both;
		Whereas numerous individuals and entities have selflessly
			 and heroically given of themselves and their resources to aid in the disaster
			 relief efforts; and
		Whereas the catastrophic injury, death, and damage in
			 Illinois, Iowa, Minnesota, Ohio, Oklahoma, and Wisconsin would have been even
			 worse in the absence of local relief efforts: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses
			 heartfelt sympathy for the victims of the devastating thunderstorms that caused
			 severe flooding during August 2007 in the States of Illinois, Iowa, Minnesota,
			 Ohio, Oklahoma, and Wisconsin;
			(2)conveys gratitude
			 to the local, State, and Federal officials and emergency personnel who
			 responded swiftly to the crisis, including emergency management teams in each
			 of the affected States, Michael Chertoff, Secretary of Homeland Security, and
			 David Paulison, Administrator of the Federal Emergency Management
			 Agency;
			(3)recognizes the
			 generous and selfless support of citizens, local businesses, the American Red
			 Cross, the United Way, Catholic Charities, and the Salvation Army; and
			(4)reaffirms support
			 for helping the victims of the flooding rebuild their homes and lives.
			
